Citation Nr: 1112130	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-22 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable disability rating for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2009, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board videoconference hearing.  A transcript of this proceeding has been associated with the claims file.  

In August 2009, the Board remanded the claim for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).    


FINDINGS OF FACT

1.  There is no competent medical evidence that the Veteran has current right ear hearing loss for VA compensation purposes.  

2.  The Veteran's left ear hearing loss is manifested by Level I hearing, evaluated as noncompensable.



CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated by service and right ear hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for an initial compensable disability rating for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that he suffers from right ear hearing loss as a result of his service with the United States Air Force from July 1972 to August 1977.  Specifically, he contends that he was exposed to significant acoustic trauma during his military service and that he currently suffers from right ear hearing loss.  He also contends that his service-connected left ear hearing loss is more disabling than currently evaluated.  

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.307.  Disorders diagnosed more that one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

This regulation defines hearing loss disability for VA compensation purposes.  See Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss).

Once a disability has been service connected, a disability rating is assigned.  Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Once disability is established, levels of hearing loss are determined by considering the average pure tone threshold and speech discrimination percentage scores.  38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).
 
Under 38 C.F.R. § 4.85, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz, or cycles per second, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(a), (d).

Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  In cases such as this one, where the appellant is only service- connected in one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.83.

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).   

Factual Background

The Veteran's service treatment records include an audiological examination conducted during the Veteran's enlistment in March 1972 which reveals the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5 dB
5 dB
0 dB

0 dB
Left Ear
10 dB
5 dB
5 dB

5 dB

Also in March 1972 "Report of Medical History" the Veteran denied "hearing loss."

A subsequent May 1977 audiological examination at separation revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20 dB
10 dB
0 dB
15 dB
10 dB
Left Ear
10 dB
0 dB
0 dB
10 dB
10 dB

However, in a May 1977 "Report of Medical History" the Veteran reported "yes" to  "hearing loss."

The Veteran submitted a claim for service connection for bilateral hearing loss and tinnitus in September 2007.  He was afforded a VA audiological evaluation in November 2007.  At that time, the Veteran indicated that he had suffered from bilateral hearing loss and tinnitus since 1972 following exposure to aircraft and jet engines during his military service.  He indicated that his duties during military service consisted of supply field and that he would often fire weapons with his right hand.  He did not use any hearing protection and did not require a hearing conservation program.  He denied any exposure to loud noise outside military service.  Audiological testing revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 dB
10 dB
10 dB
25 dB
20 dB
Left Ear
10 dB
10 dB
15 dB
40 dB
30 dB

Puretone Threshold Average for 1000 to 4000 Hz
Right Ear
16 dB
Left Ear
24 dB

Speech Recognition
Right Ear
98%
Left Ear
92%

The examiner noted there was mild to moderate sensorineural hearing loss in the left ear above the 2000 Hz level but that the hearing loss in the right ear did not meet the VA definition of hearing loss disability.  Based on the Veteran's reported noise exposure during military service the examiner opined that it was as likely as not that the Veteran's reported hearing loss and tinnitus was due to military noise exposure.

By rating decision dated in December 2007 the RO granted service connection for left ear hearing loss, assigning a noncompensable disability rating effective September 26, 2007, granted service connection for tinnitus, assigning a 10 percent disability rating effective September 26, 2007, and denying service connection for right ear hearing loss.  The Veteran disagreed with this decision in March 2008 and subsequently perfected an appeal.    

The Veteran was afforded a second VA audiological examination in November 2009.  At that time the Veteran reported difficulty hearing with background noise, in groups, and when not facing the talker.  Audiological testing at that time revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 dB
15 dB
25 dB
25 dB
25 dB
Left Ear
15 dB
15 dB
25 dB
35 dB
35 dB

Puretone Threshold Average for 1000 to 4000 Hz
Right Ear
23 dB
Left Ear
28 dB

Speech Recognition
Right Ear
94%
Left Ear
94%

The November 2009 VA examiner also that hearing thresholds for the right ear did not meet the criteria for disability under the VA.  

During the April 2009 Board hearing the Veteran testified that he has a hard time understanding people, he has difficulty hearing, and is continuously asking people to repeat themselves.

In connection with his claim the Veteran has submitted a private audiological examination report dated in November 2007 which notes the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 dB
10 dB
10 dB
25 dB
20 dB
Left Ear
10 dB
10 dB
15 dB
40 dB
30 dB

Puretone Threshold Average for 1000 to 4000 Hz
Right Ear
16 dB
Left Ear
24 dB

Speech Recognition
Right Ear
98%
Left Ear
92%

In connection with his claim the Veteran has also submitted private audiological examination results from his employer from 1981 through 2008.  Unfortunately, these audiological examinations do not show the Maryland CNC speech recognition scores.  However, none of the puretone thresholds in any of the private audiological examinations between 1981 and 2008 show 40 decibels through the 4000 Hz level.  Furthermore, none of the private examinations show three of the levels to be at 26 decibels or above.   

Analysis

1. Service Connection for Right Ear Hearing Loss

In this case, the Board finds that service connection for right ear hearing loss is not in order.  There is no evidence of a diagnosis of right ear hearing loss for VA compensation purposes.  Both the November 2007 and November 2009 VA audiological examination reports note that the Veteran does not have right ear hearing loss disability for VA purposes.  Furthermore, the November 2007 private examination report also shows that the Veteran does not have right ear hearing loss disability for VA purposes.  Specifically, no auditory threshold was 40 decibels or greater, and neither report showed that at least three frequencies were 26 decibels or greater, nor was there a speech recognition score less than 94 percent.  See 38 C.F.R. § 3.385.  As above, current disability is required in order to establish service connection.  In some cases, a Veteran is competent to diagnose a disorder.  See Jandreau v. 492 F. 3d at 1372; Davidson, 581 F.3d at 1313.  However, this case involves whether the Veteran has right ear hearing loss for VA compensation purposes, and is not a disorder so observable as to be susceptible to lay diagnosis.  As there is no medical evidence that the Veteran has a current diagnosis of right ear hearing loss, his claim for service connection must be denied.  38 U.S.C.A. § 5107(b).
    
The Board notes the Veteran has submitted private audiological examination results from his employer from 1981 through 2008.  However, these audiological examinations are inadequate for deciding the claim as they do not show the Maryland CNC speech recognition scores.  Nonetheless, none of the puretone thresholds in any of the private audiological examinations between 1981 and 2008 are 40 decibels through the 4000 Hz level and there are no examinations which show three of the levels at 26 decibels or above.  Consequently, they do not show hearing loss disability under VA standards.  

Thus, as the evidence reflects that the Veteran does not have right ear hearing for VA compensation purposes, his claim for service connection for right ear hearing loss must be denied for lack of a current disability.

      2.  Increased Rating for Left Ear Hearing Loss

Applying the results from the November 2007 VA audiological examination to Tables VI yields a Roman numeral value of I for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying the results from the November 2009 VA audiological examination to Tables VI also yields a Roman numeral value of I for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying the results from the November 2007 private audiological examination to Tables VI also yields a Roman numeral value of I for the left ear.  See 38 C.F.R. §§ 4.85.  As noted above, since the right ear is not service connected, it is assigned a numeric designation of I.  38 C.F.R. § 4.85.  Applying these values to Table VII, the Board finds that the Veteran's left ear hearing loss was correctly evaluated as noncompensably disabling in the December 2007 rating decision.  Id.  

As shown above, at most, the audiometric examinations support an initial noncompensable disability rating for left ear hearing loss.  Although the Veteran asserts that his left ear hearing loss is worse than evaluated, the medical evidence prepared by a skilled neutral professional is more probative.  The Board notes that the Veteran's assertions that his left ear hearing has deteriorated are credible.  However, in determining the actual degree of disability, the examination findings are more probative of the degree of impairment.  Moreover, as noted above, the Court has noted that the assignment of disability ratings for hearing impairment is derived at by a mechanical application of the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.  In this case, the numeric designations produce a noncomensable disability evaluation.  38 C.F.R. Part 4 Diagnostic Code 6100.

Furthermore, the Board notes that the Veteran does not have an exceptional pattern of hearing as defined by 38 C.F.R. § 4.86 given that the results of audiology testing do not show puretone thresholds at all four of the specific frequencies of 55 decibels or more.  The results also fail to show that the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.  Accordingly, the noncompensable disability rating presently assigned accurately reflects the degree of the Veteran's left ear hearing loss.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, § 4.85, Diagnostic Code 6100.

The Board acknowledges that the record contains private audiological examinations from 1981 through 2008 conducted for purposes of his employment.  However, these reports, with the exception of the November 2007 private audiological examination report, do not show the speech recognition ability and, as such, are inadequate to determine the level of hearing impairment under VA regulation.  Furthermore, the November 2009 VA audiological examination post-dates any of these private audiological examination reports.  

Based on the foregoing, the claim for an initial compensable disability rating for left ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation. For extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's left ear hearing loss disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by those disabilities.  The Board has considered the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.

Here, while the November 2007 VA examiner did not provide an adequate description of the functional effects of the Veteran's left ear hearing loss, the November 2009 VA examiner noted the Veteran's primary complaints of difficulty hearing with background noise, in groups, and when not facing the talker.  Also, during the April 2009 Board hearing the Veteran testified that he has a hard time understanding people, has difficulty hearing, and is continuously asking people to repeat themselves.  Therefore, while the November 2007 VA examiner did not provide a description of the functional impairment caused by the left ear hearing loss, such evidence was provided in the November 2009 VA examination report as well as during the April 2009 Board hearing.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

With regard to the right ear hearing loss claim, the RO provided the appellant pre-adjudication notice by letter dated in October 2007.  With regard to the increased rating for left ear, substantially compliant notice was sent in May 2008 and the claim was readjudicated in a July 2008 statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate audiological examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for right ear hearing loss is denied.  

An initial compensable disability rating for service-connected left ear hearing loss is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


